Citation Nr: 0906128	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-34 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.

A video conference hearing was held in January 2009, with the 
Veteran sitting at the Muskogee RO and the undersigned 
sitting in Washington, DC.  A transcript of the testimony is 
associated with the claims file.


FINDINGS OF FACT

1.  By an April 2003 rating decision, the RO denied a claim 
of service connection for diabetes mellitus type II; the 
Veteran did not appeal the April 2003 decision within one 
year of being notified.

2.  Evidence received since the April 2003 decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection and it raises a reasonable possibility 
of substantiating the underlying claim.

3.  The Veteran did not serve within Vietnam and there is no 
competent evidence showing exposure to herbicides (Agent 
Orange) in service.

4.  Diabetes mellitus type II was not diagnosed in service or 
within one year of service discharge; and, there is no causal 
link between the Veteran's current diabetes mellitus and any 
remote incident of service.



CONCLUSIONS OF LAW

1.  An April 2003 rating decision, which denied the Veteran's 
claim of service connection for diabetes mellitus type II, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The Veteran's diabetes mellitus type II was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).





I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The notice requirements were met in this case by letter sent 
to the Veteran in March 2006.  That letter advised the 
Veteran of the information necessary to substantiate his 
underlying claim, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2008).  The letter also told the Veteran how to 
reopen a previously denied claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Discussion as to whether the March 2006 
letter met the requirements of Kent is moot because the 
matter has been reopened and considered on its merits.  
Similarly, since the Board has concluded that the 
preponderance of the evidence is against the claim of service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot and 
no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records (STRs) 
and personnel records have been obtained and associated with 
the claims file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The 
Veteran has not referenced outstanding records still in 
existence that he wanted VA to obtain.  In this regard, the 
Board notes that the Veteran has provided a history of 
treatment for symptoms of diabetes (claimed as "metabolic 
syndrome") since the 1960s.  However, he has also reported 
that records from physicians between 1965 and the early 1980s 
were destroyed or otherwise no longer available.  Transcript 
at 13-15.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Although a VA medical examination was not provided, one is 
not necessary because the evidence of record contains 
sufficient competent medical evidence to decide the claim and 
a VA medical opinion was obtained based upon that evidence.  
In March 2008, the Veteran's claims file, including the 
Veteran's STRs, and medical records were reviewed by a VA 
examiner in order to obtain an opinion whether the Veteran's 
diabetes mellitus type II (diabetes) can be directly 
attributed to, or presumed attributed to, service.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, as discussed in 
more detail below, there is no persuasive evidence that the 
claimed conditions may be associated with the Veteran's 
military service.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.

II.  New and Material Evidence

In a December 2005 statement, the Veteran alleges that, 
although he was stationed in Taiwan, he participated in 
several classified courier trips to and from Vietnam and 
other stations.  The Veteran and his representative maintain 
that the Veteran was exposed to Agent Orange while in Vietnam 
and has contracted diabetes as a result of the exposure.  The 
Veteran alternately alleges that his diabetes had its onset 
during his period of active military service.  In the January 
2009 hearing, the Veteran contends that in-service symptoms, 
such as high blood pressure and frequent nose bleeds, were 
evidence of the onset of diabetes despite not being diagnosed 
with diabetes until 2000.  Thus, the Veteran contends that 
service connection is warranted either because it was 
incurred coincident with service or due to exposure to Agent 
Orange while in service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current 
disability on the basis of a presumption that certain chronic 
diseases, to include diabetes mellitus, manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a).  Service connection for diabetes may be established 
based on a legal presumption by showing that the disability 
manifested itself to a compensable degree within one year 
from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  

There also exists a presumption pertaining to Agent Orange 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6), 3.309(e).  That is, a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e), including diabetes, will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  A veteran is presumed 
to have been exposed to herbicides if he or she served in 
Vietnam between January 9, 1962, and May 7, 1975, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f); Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 
2009) (No. 08-525).

VA may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

Even though the RO reopened and re-adjudicated the underlying 
claim in the March 2008 supplemental statement of the case, 
the Board must first determine whether new and material 
evidence has been presented before it can reopen a claim to 
re-adjudicate the issue going to the merits.  The issue of 
reopening a claim goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the April 2003 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).


The evidence of record at the time of the April 2003 decision 
included:  the Veteran's STRs and personnel records; medical 
records from the Glenwood Regional Medical Center in West 
Monroe, LA dating from November 2001; medical records from 
the Eastside Clinic in Lawton, OK dating from May 2002 to 
October 2002; medical records from the Southwestern Medical 
Center in Lawton, OK dating from March 1985 to February 2002; 
and statements from the Veteran and the Veteran's 
representative.

In denying the claim in April 2003, the RO found that the 
evidence of record did not show an in-service injury or 
disease; that diabetes did not manifest itself to a 
compensable degree within one year of service; and that the 
Veteran was not exposed to an herbicide agent in service.  
Consequently, in order for the claim to be reopened, new and 
material evidence must be received that pertains to the 
medical nexus element of a service connection claim; that 
presents evidence of the manifestation of diabetes to a 
compensable degree within one year of service; or that 
presents evidence of in-service exposure to Agent Orange.

New evidence added to the record since the April 2003 
decision includes:  medical records from the Eastside Clinic 
dating from November 2001 to May 2008, including letters from 
a Dr. W.B.; an April 2008 letter from a Dr. R.S; a March 2008 
VA opinion report; the transcript of the January 2009 video 
conference hearing; and statements from the Veteran and the 
Veteran's representative.

Included in the treatment and examination records are 
opinions regarding the date of onset and etiology of the 
Veteran's diabetes.  In a November 2005 letter, Dr. W.B 
states that diagnostic criteria in the 1960s were much 
different than they currently are and that the Veteran's high 
blood sugar and blood pressure "could" have started during 
his active military service.  In November 2007 and May 2008 
letters, Dr. W.B. states that the Veteran's current 
disability is due to conditions obtained while in military 
service and that medical literature supports that symptoms 
may be present for as many as twenty years before a diagnosis 
of diabetes.


In March 2008, the Veteran's medical history was reviewed by 
a VA examiner in connection with this claim.  After reviewing 
the Veteran's in-service and post-service medical records, 
the examiner concluded that it is less likely than not that 
the Veteran's diabetes is related to his military service.  
The examiner reasoned that, although diabetes may have 
symptoms prior to the diagnosis of the disease, medical 
literature does not support that there is a statistically 
significant number of instances in which the symptoms are 
present thirty-five years before the diagnosis.  In addition, 
the Veteran's medical records do not indicate that he did, in 
fact, exhibit symptoms of diabetes prior to his diagnosis in 
2000.

The Board finds that the medical records relating to the 
onset and etiology of the Veteran's diabetes constitute new 
and material evidence in connection with the Veteran's claim 
of service connection.  It is new because the evidence was 
not previously before VA decision makers.  Although it is not 
dispositive of a relationship between the Veteran's current 
disability and his in-service treatment, it is material 
because it is supporting evidence of the medical nexus 
element of the service connection claim-the absence of which 
was one reason the claim was denied in the April 2003 
decision.  Thus, the evidence relates to an unestablished 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for diabetes is 
reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Analysis

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, Layno v. Brown, 6 Vet. App. 465 (1994).  He 
is not, however, competent to diagnose any medical disorder 
or to render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In this case, no legal presumption for chronic diseases is 
applicable because the earliest diagnosis of the Veteran's 
diabetes is 2000, more than three decades after service.  He 
does not contend otherwise.  Under the circumstances, there 
is no basis to grant service connection based on the 
presumption of service incurrence under the provisions of 
38 C.F.R. §§ 3.307, 3.309.  

In addition, the legal presumption for exposure to Agent 
Orange is also inapplicable.  Although the Veteran alleges 
that he was sent to classified stations in Vietnam, no 
records exist verifying such missions.  The Veteran's 
personnel records indicate the Veteran was stationed in 
Taiwan from July 1963 to May 1964; however, his personnel 
records do not show he was ever in Vietnam.  The Veteran 
acknowledged in the January 2009 hearing that his personnel 
records would not show service in Vietnam.  Transcript at 16.  
He also indicated that he had no evidence that would support 
his allegations.  The Board does not find that the Veteran's 
unsubstantiated statements alone to be more probative than 
the official information regarding the circumstances of his 
military service.  In the absence of evidence that the 
Veteran did, in fact, serve in Vietnam, no legal presumption 
is applicable.  Under the circumstances, there is no basis to 
grant service connection based on the presumption of service 
incurrence under the provisions of 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e).

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's STRs indicate no treatment for, or diagnosis 
of, diabetes in service.  The June 1962 entrance examination 
report indicates that the Veteran's endocrine system was in 
normal condition; the urinalysis was negative for sugar; and 
the Veteran's blood pressure was 112/80.  An April 1963 
examination report also indicates that the Veteran's 
endocrine system was in normal condition; the urinalysis was 
negative for sugar; and the Veteran's blood pressure was 
114/82.  In July 1964 the Veteran was treated for a nose 
bleed; however, the etiology of the condition was not noted 
and it is the only nose bleed of record.  Lastly, the June 
1965 separation examination report indicates that the 
Veteran's endocrine system was in normal condition; the 
urinalysis was negative for sugar; and the Veteran's blood 
pressure was 122/80.  

A review of the Veteran's post-service medical records 
reveals that the Veteran is currently receiving treatment for 
diabetes.  Treatment records from March 1985, April 1993, 
October 1998, and December 1999 at the Southwestern Medical 
Center indicate that the Veteran had normal glucose levels; 
however an August 1994 examination indicates that the Veteran 
had high glucose levels.  Nonetheless, a November 2001 
treatment record from the Eastside Clinic indicates that the 
Veteran has a family history of diabetes and that he has been 
diagnosed with diabetes mellitus type II.  An October 2002 
treatment record from the Eastside Clinic indicates that the 
Veteran has had diabetes since 2001, but a November 2005 
letter by the same physician indicates that the Veteran was 
first diagnosed in 2000.  Thus, the Board finds that the 
Veteran does have a current disability:  diabetes mellitus 
type II.  In order for service connection to be warranted, 
there must be medical evidence of a link between the 
Veteran's diabetes and his military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The VA examiner's opinion is probative and she provided a 
persuasive opinion wherein she did not relate the Veteran's 
diabetes to his active military service.  The VA examiner 
reviewed the claims file, including the medical records and 
statements of Dr. W.B.; whereas it is unclear whether Dr. 
W.B. reviewed the Veteran's STRs prior to providing an 
opinion.  Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).

The VA examiner's opinion is also substantiated by the record 
wherein she concluded that the Veteran did not exhibit 
symptoms of diabetes prior to diagnosis.  Dr. W.B. concluded 
that the Veteran's diabetes is related to symptoms that he 
presented in service or within a year of his discharge, and 
that continued until his diagnosis of diabetes mellitus in 
2000.  Dr. W.B. referred to the Veteran's pre-diabetic state 
as "metabolic syndrome."  However, there is no evidence of 
record to support the contention that the Veteran exhibited 
symptoms of diabetes prior to his diagnosis other than an 
outlying abnormal glucose level in August 1994.  Indeed, the 
statements from Dr. W.B. fail to document any symptoms in 
service or within a decade of service discharge that support 
her diagnosis of "metabolic syndrome."  Her opinion appears 
to be based solely on the history provided to her by the 
Veteran.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
the Court pointed out that reliance on a veteran's statements 
renders a medical report incredible only if the Board rejects 
the statements of the veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Here, as the record is devoid of 
any findings of elevated glucose prior to 1994 or any other 
symptoms of diabetes, the Board finds that the history 
provided by the Veteran is not credible.

Lastly, the VA examiner reviewed and addressed Dr. W.B.'s 
theory concluding that, although Dr. W.B. is correct in 
finding that symptoms of diabetes may be present prior to 
diagnosis, it is highly unlikely for those symptoms to be 
present thirty-five years prior to diagnosis.  Significantly, 
the VA examiner notes that there is no medical evidence of 
symptoms prior to diagnosis and that the Veteran's STRs 
contain no evidence of symptoms, signs, or diagnosis of 
diabetes.  Further, to the extent that the Veteran holds the 
opinion from Dr. W.B. to be an expert opinion in the area of 
diabetes such has not been shown.  The letterhead from Dr. 
W.B. indicates that she is a family practitioner.  Her 
opinion therefore carries no more weight than that of the VA 
examiner.  Indeed, as discussed above, the VA examiner's 
negative opinion is more probative and competent.  Without 
competent medical evidence attributing the current disability 
to active military service, service connection may not be 
awarded.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In light of the medical evidence described above, which does 
not link the Veteran's current diabetes to any remote 
incident of service, the Board finds that service connection 
for diabetes mellitus type II is not warranted.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, 12 Vet. App. at 
253.  The most probative evidence of record is against such a 
finding in this case.  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


